DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated 18 February 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

  Summary of Related Prior Art
The prior art on record are summarized as follows:
i)	Guirguis et al. (Pub. No. US 2018/0157710) teaches efficient query processing and data change propagation at a secondary database system. Execution costs are determined for executing a query at a primary DBMS and for executing the query at an offload DBMS. The cost for executing the query at the offload DBMS includes the cost of propagating changes to database objects required by the query to the offload DBMS. 
ii)	Jakobson (Pat. No. US 6,377,943) teaches multiple initial orderings of tables are used a multiple starting point in a cost-base, cut-off search for a good ordering of tables in processing a database query that specifies multiple join operations. Multiple heuristics may be used to generate the multiple initial orderings of the tables. The database query is executed with the good ordering of tables. Every possible join order is evaluated for a performance cost and the best cost join order is selected. The possible join orders are produced from an initial join ordering by an enumeration function that permutes the order of the tables in a predetermined, and typically recursive, sequence. The performance cost is typically based on the estimated amount input/output that would occur if the query was executed according to each join order. 
iii)	Li et al. (Pub. No. US 2007/0174292) teaches evaluating queries in distributed databases with MQTs comprises deriving MQTs; replicating the derived MQTs from a local server to at least one remote server; and distributing data and replicated derived MQTs to a plurality of other remote servers, wherein the distributing increases overall query execution efficiency. A MQT advisor is run at a frontend database, and the costs of at least one MQT placed at the frontend database is considered and evaluated.
iv)	Gupta et al. (Pub. No. US 2007/0185912) teaches off-loading the processing of a database operation. A first database is accessible to a first database server, and a second database is accessible to a second database server. Data is replicated from the first database to the second database, wherein the second database is substantially a copy of the first database. The first database server determines whether to off-load a 
v)	Fender et al. (Pub. No. US 2019/0121891) teaches computing columnar information during join enumeration in a database system. The computation occurs in two phases: the first phase involves a pre-computational phase that is only run once per query block to initialize and prepare a set of data structures. The second phase is an incremental approach that takes place for every query sub-plan. Upon completion of the second phase, the generated projected attributes of a query sub-plan are associated as columnar information associated with the query sub-plan, and used to compute the query execution cost. Subsequently, based on the computed query execution cost, the query sub-plan may be executed as part of the query execution plan.
v)	Ziauddin et al. (Pat. No. US 7,805,411) teaches automatically tuning database query language statements allows the optimizer to identify one or more mistakes that are made when generating an execution plan, and allow the optimizer to correct the mistake itself. An execution plan is automatically tuned for a statement includes receiving, at the optimizer, a statement and performance information related to the statement. Then, the optimizer determines whether one or more performance statistics of the statement are available or unavailable in the performance information. The method then collects each unavailable statistic, so that these statistics are available to the optimizer during generation of the execution plan.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 12 February 2021, in light of the Specification, the relevant prior art of records, and the prior Office action mailed on 12 November 2021, and the interview dated 19 February 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 5, 11, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 5, 11, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                February 19, 2021